Title: To Benjamin Franklin from the Chevalier de Kéralio, 19 January 1779
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Monsieur.
à L’école Rle. mre. [Royale militaire]19e. janr. 1779.
J’ai L’honneur de vous adresser une Lettre sur quelques objets d’Electricité que M. Le prince de Gallitzin m’a chargé de vous faire parvenir. Vous verrés dans la copie de celle qu’il m’a adressée les secours qu’il attend de vos bontés.
Notre bonne amie dans toutes ses Lettres me recommande toujours de vous parler de sa tendre amitié.
Ci-joint tout ce que j’ai reçu de plus intéressant. Je suis avec la plus profonde vénération, Monsieur Votre très humble et très obéissant serviteur.
Le CHR. De Keralio
 
Notation: Le Chlier. De Keralio Paris 19 jr. 1779.
